Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 1 of 7 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

ANTHONY GODEAUX,                                  §          CIVIL ACTION NUMBER:
                                                  §          6:19-cv-01110
               Plaintiff                          §
                                                  §
v.                                                §          JUDGE:
                                                  §
                                                  §
UNITED OF OMAHA,                                  §
                                                  §          MAGISTRATE:
               Defendant.                         §
                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Pursuant to 28 U.S.C. §§1331, 1332, 1441 and 1446, Defendant United of Omaha Life

Insurance Company (hereinafter “United of Omaha” or “Defendant”) files this notice of removal

and respectfully shows as follows:

I.      Procedural Background

        1.     United of Omaha is party to an action commenced against it by Plaintiff Anthony

Godeaux in the 13th Judicial District Court of Evangeline Parish, Louisiana, captioned as Docket

No. 78335-A; Anthony Godeaux versus United of Omaha (the “State Action”). True copies of all

process, pleadings, and orders served on Defendant in the State Action are attached hereto as

Exhibit A, along with an index of same.

        2.     Plaintiff served United of Omaha with Plaintiff’s Petition for Benefits Due in the

State Action (the “Petition”) by serving the Secretary of State for the State of Louisiana on August

8, 2019. Thus, this Notice of Removal is timely filed.




2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 2 of 7 PageID #: 2



II.     Federal Question Jurisdiction

        3.     This Court has federal question jurisdiction over this litigation, because all claims

alleged against Defendant in the State Action are ones exclusively governed by the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq., as amended (“ERISA”).

        4.       In the Petition, Plaintiff seeks benefits allegedly due under a short term and long-

term disability benefits policies issued by United of Omaha to Plaintiff’s employer, Irongate

Energy Services, LLC dba Allis-Chalmers Energy, Inc., for the benefit of its employees (the

“Policies”). See Petition at 1, ¶6 (“Defendant, UNITED OF OMAHA, issued a policies of short-

term and long-term disability that covered the employees of Irongate Energy Services, LLC and

provided benefits to employees in the event an employee becomes disabled from work.”). A true

and correct copy of the Policies attached hereto as Exhibit B.

        5.     The Policies funded short term and long term disability benefits under the group

disability plan of Irongate Energy Services, LLC dba Allis-Chalmers Energy, Inc. (the “Plan”),

which is or was a qualified “employee welfare benefit plan” as that term is defined by Section 3(1)

of ERISA. See also Exhibit B at GODEAUX-000001, 42, 43, 1236, 1270-1272.

        6.     Because the claims in the Petition are claims to recover benefits and to enforce

Plaintiff’s rights under the Plan, the relief sought is available exclusively under ERISA Section 502.

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 60-66 (1987). It is well-settled that Congress has

so completely preempted the area of ERISA law that any civil complaint arising in that area, even

if it pleads state law claims only, “is necessarily federal in character.” Metropolitan Life, 481 U.S.

at 63-64; Arana v. Ochsner Health Plan, 338 F.3d 433, 437 (5th Cir. 2003); Boren v. N.I. Industries,

Inc., 889 F.2d 1463, 1465 (5th Cir. 1989). Therefore, the claims plead in the Petition are completely

preempted by ERISA.



                                                -2-
2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 3 of 7 PageID #: 3



        7.     For the reasons detailed above, the claims plead in Plaintiff’s Petition are ones over

which this Court has original jurisdiction pursuant to 28 U.S.C. §1331. In addition, this Court has

supplemental and pendant jurisdiction over the state claims in the Petition, if any.

        8.     Accordingly, this matter may properly be removed by United of Omaha to the United

States District Court for the Western District of Louisiana, Lafayette Division.

III.    Diversity Jurisdiction

        9.     Furthermore, removal is proper as there is complete diversity between the parties

and the amount in controversy exceeds $75,000. 28 U.S.C. §1332(a).

        A.     There is Complete Diversity of Parties.

        10.    Plaintiff Anthony Godeaux is now, and was at the time the State Action was filed, a

citizen and resident of Evangeline Parish, Louisiana. See Petition at 1 (describing Plaintiff as “a

person of the full age of majority and resident of Evangeline Parish, Louisiana[.]”).

        11.    Defendant United of Omaha is now, and was at the time the State Action was filed,

a Nebraska corporation with its principal place of business in Omaha, Nebraska. Plaintiff does not

dispute this in his Petition. See Petition at 1, ¶2 (“Made Defendant herein is UNITED OF OMAHA

LIFE INSURANCE COMPANY (‘UNITED OF OMAHA’), a foreign insurance company which

can be served through the Louisiana Secretary of State.”). As such, United of Omaha is a citizen of

the State of Nebraska, diverse from Plaintiff, and was so at the time the state action was filed.

        B.     The Amount in Controversy is in Excess of the Jurisdictional Minimum.

        12.    The facts alleged in Plaintiff’s Petition due demonstrate by a preponderance of the

evidence that Plaintiffs’ claim exceeds $75,000. Where, as here, a case is one that has been removed

from state court, the removing party may establish the amount in controversy in either of two ways:

“(1) by demonstrating that it is facially apparent from the petition that the claim likely exceeds



                                                -3-
2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 4 of 7 PageID #: 4



$75,000 or (2) by setting forth the facts in controversy, preferably in the removal petition … that

support a finding of the requisite amount.” See Grant v. Chevron Phillips Chem. Co., 309 F.3d 864,

868 (5th Cir. 2002).

         13.      In the Petition, Plaintiff alleges he is entitled to payment of benefits in connection

with his claims of disability. See Petition at 1-2, ¶¶5-7 (alleging Plaintiff is “disabled from work

due to his cervical injuries and psychological injuries” due to a work-related accident and asserting

he is entitled to benefits under “policies of short-term and long-term disability [insurance] that

covered the employees of Irongate Energy Services, LLC” allegedly issued by United of Omaha);

see also id. at ¶9 (alleging United of Omaha “failed to adequately, fairly, promptly, and/or properly

evaluate, adjust, and/or pay the damage claims of [Plaintiff] […] and is therefore, liable for both

payment of claims as well as any and all bad faith damages and attorney fees, pursuant to La. R.S.

22:1821,1 18922 and 1973.3”). The amounts claimed by Plaintiff, as well as the penalties he seeks,

are in excess of $75,000, although United of Omaha denies he is entitled to recovery of the same

under any legal theory.

         14.      Additionally, statutory attorney’s fees, and interest “must be included in calculating

the amount in controversy” for the purpose of diversity jurisdiction. Manguno v. Prudential

Property and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); St. Paul Reinsurance Co. v.

Greenberg, 134 F.3d 1250, 1255 (5th Cir. 1998). Thus, although United of Omaha denies that


1
          When an insurer is found to have wrongfully delayed payment of benefits owed under a health and accident
policy, it may be liable for a penalty "of double the amount of the health and accident benefits due under the terms of
the policy or contract during the period of delay, together with attorney's fees to be determined by the court." La. Rev.
Stat. Ann. §22:1821(A).
2
          When a plaintiff proves an insurer failed to pay benefits under an insurance policy other than life and health
and accident within thirty days after receipt of satisfactory written proofs, the insurer may be subject to “a penalty, in
addition to the amount of the loss, of fifty percent damages on the amount found to be due from the insurer to the
insured, or one thousand dollars, whichever is greater, payable to the insured[.]” La. Rev. Stat. Ann. §22:1892 (B)(1).
3
          If a plaintiff shows an insurer breached its duty of good faith, he may be awarded “penalties assessed
against the insurer in an amount not to exceed two times the damages sustained or five thousand dollars, whichever
is greater.” La. Rev. Stat. Ann. §22:1973 (C).

                                                           -4-
2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 5 of 7 PageID #: 5



Plaintiff is entitled to such relief, it is apparent from the face of Plaintiff’s Petition that his claim

exceeds $75,000 for purposes of diversity jurisdiction. Therefore, because Plaintiff’s claim for

damages potentially exceeds the jurisdictional amount, this Court may exercise diversity

jurisdiction over this case.

        15.     The Fifth Circuit has instructed trial courts to accept diversity jurisdiction unless it

appears “to a legal certainty that the claim is really for less than the jurisdictional amount.” De

Aguilar v. Boeing Co., 47 F.3d 1404, 1409 (5th Cir. 1995) (emphasis added, citing St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). Where, as here, a case is one that has been

removed from state court, the removing party may establish the amount in controversy in either of

two ways: “(1) by demonstrating that it is facially apparent from the petition that the claim likely

exceeds $75,000 or (2) by setting forth the facts in controversy, preferably in the removal petition

… that support a finding of the requisite amount.” See Grant v. Chevron Phillips Chem. Co., 309

F.3d 864, 868 (5th Cir. 2002). Therefore, this matter is properly removed by United of Omaha to

the United States District Court for the Western District of Louisiana, Lafayette Division.

IV.     Notice Given
        16.     United of Omaha has given notice of this Removal to Plaintiff and to the 13th

Judicial District Court of Evangeline Parish, Louisiana.

        WHEREFORE, Defendant United of Omaha Life Insurance Company prays that this action

be removed to the United States District Court for the Western District of Louisiana, Lafayette

Division, from the 13th Judicial District Court of Evangeline Parish, Louisiana.




                                                  -5-
2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 6 of 7 PageID #: 6



                             Respectfully submitted,

                                    WILSON, ELSER, MOSKOWITZ,
                                     EDELMAN & DICKER, LLP


                                    By:     /s/ Kristie E. Johnson
                                            Kristie E. Johnson
                                            Louisiana Bar No. 25041
                                            Kristie.Johnson@WilsonElser.com
                                            650 Poydras Street, Suite 220
                                            New Orleans, Louisiana 70130
                                            Telephone: 504-702-1710
                                            Telecopy: 504-702-1715


                                    ATTORNEYS FOR DEFENDANT
                                    UNITED OF OMAHA LIFE INSURANCE COMPANY




                                      -6-
2780285v.1
Case 6:19-cv-01110-RRS-PJH Document 1 Filed 08/23/19 Page 7 of 7 PageID #: 7



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was delivered to
all counsel of record in accordance with the Federal Rules of Civil Procedure on this the 23rd day
of August, 2019.

Via e-service
Donovan J. O’Pry
John P. Barron
O’PRY LAW FIRM, LLC
2014 W. Pinhook Road, Suite 507
Lafayette, Louisiana 70508


                                             /s/ Kristie E. Johnson______________________
                                             Kristie E. Johnson




                                               -7-
2780285v.1
